Citation Nr: 1015775	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-19 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a panic disorder, claimed as posttraumatic stress disorder 
(PTSD) with an anxiety disorder.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel










INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2007 rating 
decision, by the Indianapolis, Indiana, Regional Office (RO), 
which granted service connection for panic disorder, claimed 
as PTSD with anxiety disorder, and assigned a 30 percent 
rating effective from September 30, 2004.  The Veteran 
perfected a timely appeal to that decision.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in July 2008, the Veteran requested a personal 
hearing by videoconference at the local RO.  The hearing was 
scheduled to be conducted at the Indianapolis, Indiana RO in 
October 2008.  However, the Veteran failed to report to the 
scheduled hearing.  As the record does not contain further 
indication that the Veteran has requested that the hearing be 
rescheduled, the Board deems the Veteran's request for a 
hearing to be withdrawn.  38 C.F.R. § 20.704.  


FINDING OF FACT

The Veteran's panic disorder is productive of no more than 
anxiety, some panic attacks, and chronic sleep impairment.  
However, a flattened affect, circumstantial, circumlocutory 
or speech, impairment of memory (beyond some evidence of 
difficulty orienting himself to time), impaired judgment or 
impaired abstract thinking, and difficulty understanding 
complex commands have not been shown.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for a panic disorder, claimed as PTSD with an anxiety 
disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9412 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and an effective date are 
assigned, and the claimant files an appeal as to the 
evaluation assigned to that grant.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected panic disorder essentially fall within this 
fact pattern.  Prior to the RO's October 2007 grant of 
service connection for this disability, the Veteran was 
notified (by November 2004 and May 2006 letters) of the 
evidence needed to establish that underlying issue.  After 
receiving notice of the award of service connection for this 
disability here at issue, the Veteran perfected a timely 
appeal with respect to the rating initially assigned to the 
grant.  Clearly, no further section 5103(a) notice is 
required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the notice of 
the October 2007 rating decision and the July 2008 statement 
of the case (SOC)] that contain notice of VA's rating 
criteria, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of notification of this increased rating claim is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
proper disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The Veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.  In a statement received in June 2008, the Veteran 
indicated that he had no other information or evidence to 
provide in support of his appeal.  The Veteran has been 
afforded VA examinations (in June 2005 and June 2007) on the 
issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The reports reflect that the examiners solicited 
symptoms from the Veteran, conducted thorough examinations of 
the Veteran, and provided findings necessary to apply the 
rating criteria.  Therefore, the Board finds that the 
psychiatric examinations conducted during the current appeal 
are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

II.  Factual Background

The Veteran's initial claim for service connection for 
anxiety disorder/PTSD (VA Form 21-526) was received in 
September 2004.  Submitted in support of the claim were VA 
progress notes dated from March 2003 through November 2004.  
These records show that the Veteran received clinical 
evaluation for an anxiety disorder; he also reportedly had a 
long history of alcohol dependence.  A November 2004 VA 
progress note indicates that the Veteran had a long history 
of alcohol dependence and benzodiazepine dependence, 
reporting persistent anxiety issues since his teens.  It was 
noted that he has biological loading for alcoholism and 
possible mood disorder.  The pertinent diagnoses were alcohol 
dependence, benzodiazepine dependence, R/O substance-induced 
anxiety disorder vs. anxiety disorder, NOS, and R/O PTSD; he 
was assigned a GAF of 53.  

The Veteran was afforded a VA compensation examination in 
June 2005.  At that time, he reported that he had been 
getting "panic attacks" for the last 37 years since he was 
in the Army.  The Veteran also reported difficulty sleeping; 
he stated that he wakes up early in the morning and sweats 
with increased heart rate.  The Veteran indicated that ever 
since Vietnam, he gets a sudden attack of nervousness.  The 
Veteran also indicated that he felt like had difficulty 
breathing, felt shaky, sweaty, and lightheaded; he noted that 
this has been going on for years.  The Veteran stated that he 
felt uncomfortable in crowds and where there are lots of 
people.  The Veteran also reported some obsessive compulsive 
features; he stated that, because of his perfectionist 
nature, he has had times when he could not turn in projects 
in college as he felt compelled to do it perfectly.  The 
Veteran noted that he had been seeing private doctors for his 
anxiety symptoms until about 7 years ago when he started 
seeing doctors at the VA.  It was noted that the Veteran was 
living in a residential home where he is also acting as a 
manager.  He has been married twice, the first one when he 
was in high school, the second one later on which lasted 10 
to 12 years.  He has three children, which whom he has a good 
relationship.  

On examination, it was noted that the Veteran was neatly 
dressed and adequately groomed.  He had normal psychomotor 
activity.  He was calm, cooperative and pleasant.  He had 
good eye-to-eye contact.  Mood was euthymic.  Affect was 
broad and appropriate.  Speech was normal rate and volume.  
Thought process was goal directed and logical, without 
circumstantiality or tangentiality.  Thought content was 
without hallucinations, delusions, suicidal or homicidal 
ideations.  He was alert and oriented to time, place, and 
person.  Concentration and attention was good.  Fund of 
knowledge was fair; judgment and insight seemed to be fair.  
The pertinent diagnosis was anxiety disorder, not otherwise 
specified, with features of panic attacks and obsessive-
compulsive traits; he was assigned a GAF score of 60-65.  The 
examiner noted that the Veteran does have anxiety disorder, 
NOS, with features of panic attacks and obsessive-compulsive 
traits.  

The Veteran was seen in September 2005 for a follow up 
evaluation.  At that time, it was noted that he has been 
doing very well since his last visit, except that his sleep 
problems; he gets an average of 4 hours of sleep daily and 
found that Trazodone did not help at all.  The assessment was 
anxiety, stable; and insomnia.  

On the occasion of another VA examination in June 2007, the 
Veteran indicated that he was taking anti-anxiety medication.  
The Veteran noted that he experiences panic attacks nightly 
at 3:30 in the morning; without medication, he awakens scared 
and unable to recall his dreams.  The Veteran indicates that 
he gasps for air and feels that he cannot breathe and is 
dying; he also sweats and his heart races.  With medication, 
the panic attacks last 3-5 minutes and then he begins to calm 
down.  The Veteran reported being raised by an intact family; 
he noted good relationships with his parents and his five 
siblings.  He also reported being divorced from his first 
wife for 14 years; he has three children with whom he has 
regular contacts.  The Veteran indicated that he has given up 
on possible future romantic relationships.  The Veteran noted 
several close friends.  He denied any homicidal or suicidal 
thoughts or plans.  It was noted that the Veteran was not 
working due to severe emphysema; otherwise, he socializes and 
has relationships with his children.  He stated that he lost 
his marriage and multiple jobs due to alcoholism.  

On mental status examination, the Veteran was described as 
being clean in appearance with no psychomotor activity.  His 
speech was spontaneous and slurred.  He was cooperative, 
friendly, relaxed and attentive.  Affect was normal and his 
mood was good.  He was fully oriented.  His thought process 
and content were unremarkable.  No delusions or 
hallucinations were noted.  No homicidal or suicidal 
ideations were reported.  Judgment and insight were intact.  
It was noted that the Veteran awakens nightly at 3:30 and 
experiences some degree of panic.  No inappropriate behavior 
was noted.  It was also noted that the Veteran struggles for 
periods of time where he had to touch certain objects in a 
certain order or has to touch objects which are at a certain 
height; this behavior can limit his ability to function.  The 
Veteran experiences panic attacks nightly which disturbs 
sleep but which do not significantly function at present 
during the day.  He had good impulse control.  The Veteran is 
able to maintain minimum personal hygiene.  He had no problem 
with activities of daily living.  Recent and remote memory 
was intact.  The pertinent diagnosis was panic disorder, 
obsessive-compulsive disorder; he was assigned a GAF score of 
55.  

III.  Legal Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).  

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate when the factual findings 
show distinct period where the service- connected disability 
exhibits symptoms that would warrant different ratings.); see 
also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Here, the disability has 
not significantly changed and a uniform evaluation is 
warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The RO has evaluated the Veteran's panic disorder with 
anxiety disorder as 30 percent disabling pursuant to DC 9412, 
which is governed by the General Rating Formula for Mental 
Disorders (formula).  This formula provides that a 30 percent 
evaluation is assignable for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, DC 9412 
(2009).  

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

In the applicable rating criteria, use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  The evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code. Instead, the rater is to 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV.  See 38 C.F.R. 
§ 4.126 (2009).  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
436 (1992).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2009).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.3 (2009).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

After a careful review of the record, the Board finds the 
Veteran's panic disorder to be no more than 30 percent 
disabling.  In this regard, the Board acknowledges that the 
following GAF scores were assigned:  53 (at November 2004 and 
January 2005 VA outpatient treatment session) and 55 (at a 
June 2007 VA examination).  Such scores are reflective of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  
Indeed, evidence of record shows that the Veteran experiences 
anxiety, nightly panic attacks, and chronic sleep impairment.  

Significantly, however, the remainder of the Veteran's 
psychiatric evaluations is negative.  Indeed, the evidence of 
record fails to show symptoms such as a flattened affect, 
circumstantial, circumlocutory or speech, impairment of 
memory (beyond some evidence of difficulty orienting himself 
to time), impaired judgment or impaired abstract thinking, 
and difficulty understanding complex commands.  Consequently, 
the next higher rating of 50 percent for the Veteran's 
service-connected panic disorder is not warranted at any time 
during the current appeal period.  38 C.F.R. § 4.130, DC 9412 
(2009).  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 
(1990).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected panic disorder at any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence reflecting that the disability at issue causes 
marked interference with employment or has in the past or 
continues to require frequent periods of hospitalization, 
thereby rendering impractical the use of the regular 
schedular standards.  Id.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disorder are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with his panic 
disorder and provide for additional or more severe symptoms 
than currently shown by the evidence.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, the Board concludes that referral for 
extraschedular consideration-for this service-connected 
disability-is not warranted.  

Further, the rating assigned to the Veteran's 
service-connected panic disorder is based on application of 
the schedule of ratings which takes into account the average 
impairment of earning capacity as determined by the clinical 
evidence of record.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  Such impairment is contemplated the current 
30 percent evaluation for this disability.  However, the 
claims folder contains no competent evidence that this 
service-connected disorder (the Veteran's only 
service-connected disability) alone has rendered the Veteran 
unemployable.  For these reasons, any further discussion of a 
TDIU claim is not necessary.  Rice v. Shinseki, 22 Vet. App. 
447 (2009). 


ORDER

An evaluation in excess of 30 percent for panic disorder, 
claimed as PTSD with an anxiety disorder, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


